DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to amendment filed on 10/20/2021 in which claims 1-8, 10, 12-16, 19-23 and 25 are pending and claims 9, 11, 17-18, 24 and 26-31 are cancelled. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1, 3-16, 18, 17, 19-20 and 2, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of (20190253117) Raghavan teaches a beam refinement procedure between a first communications device (e.g., base station) and a second communications device (e.g., user equipment (UE)) that uses long-term feedback information from the second communications device to maintain a beam pair link established for a downlink connection. The base station 105-c may optionally perform channel estimation using a plurality of uplink training symbols transmitted by the UE,  while the closest prior art of Akkarakan (20170374637) teaches  UE to measure the difference between the arrival times of the PRS from multiple eNodeBs, and reports this back to the network.  The network uses these reports and the known base station locations in order to determine the UE location. The measurement parameter may include a signal power level, received power level relative to a reference power level, etc. At 330, the UE 305 may transmit a measurement report to base station 310. However The closest prior arts of record above, alone or in combination with the cited prior arts fail to anticipate or render obvious the following recited features: With each power trace trajectory representing an estimated power required by the network node for transmissions on a beam of a beam reference signal or a wireless device- specific data signal to a corresponding wireless device, at a certain time along predicted routes of that wireless device starting from the current location of that wireless device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20130079962-A1 or US-20170094531-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633